 SARKES TARZIAN, INC.147WE WILL rescind the reprimandissued toBettyGaff for appearing at aBoard hearingto testify,and the warning issued toVirginiaHirschbiel forpresentinga grievance, expunge from their personnel files any matterrelatingthereto adversely affecting their job security, and directly notify these employ-ees that we have taken such action.All our employees are free to become orremain, orrefrain from becoming orremaining,members of International Union of Electrical, Radio & Machine Work-ers,AFL-CIO, and its Local 997, or of any other labor organization.ELECTRIC MOTORS AND SPECIALTIES, INC,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegionalOffice, 176WestAdams Street, Chicago,Illinois,Telephone No. Central 6-9660, if they have anyquestion concerning this noticeor compliance with its provisions.Sarkes Tarzian,Inc.andInternational Brotherhood of Electri-calWorkers,AFL-CIO,Local Union 1424.Case No. 25-CA-1875.October 26, 196.DECISION AND ORDEROn July 30, 1964, Trial Examiner George A. Downing issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices within the meaning of the Act, and recommending that it ceaseand desist therefrom and take certain affirmative action, as set forthin the attached Trial Examiner's Decision. Thereafter, the Respond-ent filed exceptions to the Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner with the modifications hereinafternoted.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner, and orders that Respondent, Sarkes149 NLRB No. 17. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDTarzian, Inc., Bloomington, Indiana, its officers, agents, successors,and assigns, shall take the action set forth in the Trial Examiner's.Recommended Order, with the following modifications :1.Amend paragraph 1(b), to read as follows:"(b)Requiring that employees perform work at a production ratewhich it knows they are physically incapable of attaining, and build-ing or attempting to build an adverse employment record againstthem to be used as a pretext for discharge for engaging in union orconcerted activities."2.Add the following as a new paragraph 2(b), the present para-graph 2(b) and those subsequent being consecutively relettered:"(b)Notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatementupon application in accordance with the Selective Service Act andthe Universal Military Training and Service Act of 1948, as amend-ed, after discharge from the Armed Forces."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding under Section 10(b) of the National Labor Relations Act, asamended(61 Stat.163, 73Stat.519), was heard before Trial Examiner George A.Downing in Bloomington,Indiana, on April 1 and 2, 1964,pursuant to due notice.The complaint was issued on February 27 by the General Counsel of the NationalLabor Relations Board on a charge dated January 13, and alleged that Respondentengaged in unfair labor practices proscribed by Section 8 (a) (1) and(3) of the Actby discharging John T.Roberts on January 10, 1964, because of his union member-ship and activities and other protected concerted activities,and that by a course ofspecified conduct of interference, restraint,and coercion it fabricated a pretext forsaid discharge.Respondent answered,denying the unfair labor practices as alleged.The issues as-pleaded and tried center around the question whether Roberts wasdischarged because of his union membership and activities and/or because Robertswas one of the plaintiffs to a libel action against Respondent growing out of anincident during an election campaign,or because(as Respondent contends) of hislow production and poor quality work.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondent,an Indiana corporation engaged in the manufacture of electronicsequipment,sells and ships annually from its plant at Bloomington to points outsidethe State finished products valued in excess of $50,000.It is therefore engaged incommerce within the meaning of Section 2(6) of the Act.H. THELABOR ORGANIZATION INVOLVEDThe Charging Union is a labor organization within the meaning of Section 2(5)of the Act.M. THE UNFAIR LABOR PRACTICESA. The evidenceThis case is concerned entirely with alleged discriminatory treatment accorded byRespondent to employee John Roberts,who was discharged on January 10, 1964,aftersome7V2years of employment,for the assigned reason that he was unable toperform his job duties satisfactorily. SARKES TARZIAN, INC.149Roberts, a victim of cerebral palsy from birth, was seriously handicapped, as hiscondition impaired his walking,his dexterity,and his overall coordination.Hisphysical condition was noted and referred to by both E. M. Sears, Respondent'spersonnel manager,and Harry Rushton,servicemanager,during his employmentinterviews in August 1956; and after Roberts assured Rushton that he would notneed time off the job because of his handicap, Rushton assigned Roberts to workas a troubleshooter on UHF (ultra high frequency) tuners made by Sarkes Tarzian.Without going into detail, the evidence established that the job involved relativelylight and simple work (Roberts had no prior experience) which Roberts performedsatisfactorily until his transfer on July 8,1957,to the job of tube inspector andtechnician in the incoming inspection department.The new job,though involvinga different sort of work, was no more difficult than the first one, requiring no morephysical effort and no more dexterity; and that job, too, Roberts performed satis-factorily until his final transfer on April 8, 1963, to Respondent's Walnut Streetservice department as a technician to repair "odd-ball" tuners'That Roberts haddeveloped as an employee to Respondent's entire satisfaction up to that time wasdemonstrated by the fact that he received, during his tenure on the first two jobs,pay raises which aggregated 50 percent (from a $1.30 starting rate to an ultimate$1.95) in 14 separate increases, all except 3 of which were time and merit increases.In the meantime Roberts had become an active adherent of the Union, cam-paigning openly in its favor and wearing on the job a badge which bore the legend"IBEW-Organizing Committee." In addition Roberts was one of three partiesplaintiff (the other two of whom are also no longer in Respondent's employ) to adamage suit for $5,000,000 filed on January 22, 1963, against Respondent and cer-tain of its officers and foremen claiming a libel against the employees in the bar-gaining unit by reason of the following:On January 16, 1963,the local newspaper published a news story concerningthe shooting through the front window of the home of Respondent's foreman, JohnMcHenry,in which McHenry's wife was quoted as attributing the shot to the "workof union organizers."Roberts and the other employee plaintiffs met with repre-sentatives of the Union,with the Union's attorney,and with other members of theorganizing committee,discussed the damage which the article did in discreditingthe Union in the impending election,'and authorized the filing of a class action onbehalf of themselves and other employees in the unit.Respondent received a copy of that complaint at the time it was filed and was,of course,thereby fully apprised that Roberts was one of the plaintiffs.In addi-tion,both Harry Rushton,service manager, and James Long,foreman(supervisor)of the service department on Walnut Street,admitted knowing of Roberts' unionmembership and adherence.Long testified that he and Rushton discussed the mat-ter as early as January 1963(as well as the union sympathies of William Hobbs,Vic Girerd, and "Corky"Sallee),and Rushton admittedthat they "most likely"discussed Roberts' union affiliation before Roberts came into the service department.Respondent concedes that Roberts'supervisors were aware of his union activities.Long testified further that in March 1963, Rushton informed him that Robertswas being transferred to the service department,that Rushton knew Roberts wouldnot be able to do the work properly, that Roberts was being brought there in orderto be terminated,and that Long should keep a good file on Roberts so that afterthe termination there would be a record as to why Roberts was terminated.Rush-ton continued that after Roberts was terminated,Sallee would be transferred to thedepartment and that if in Long's opinion Sallee could not do the job properly, hecould be terminated in the same way because Sallee was prounion.Around April 1 Earl Gardner, head of the department in which Roberts was em-ployed,informed Roberts that Rushton needed all the technicians he could get atthe Walnut Street plant,that Roberts was to report to Rushton the following Mon-day, and that in the meantime Roberts was to each a girl his operations.Rushton in turn informed Roberts that he would be troubleshooting odd-balltuners and that after a period of time he would be expected to repair and align 10tuners a day.Again without going into detail as to the operations which he per-formed,the new job was much more difficult than Roberts' former jobs.In brief,itrequired Roberts to make all repairs on the tuners,including solderingmany'A term used to denote those made by manufacturers other than Respondent. It wasstipulated, however, that Roberts also possibly repaired some of Respondent's tuners onthat job.2 The Union lost the election held on January 25, 1963.Union observers included"Corky" Sallee and Vic Girerd, whose names figured in the evidence. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDpoints and terminals which were close together; it was detailed work which re-quired a great deal of dexterity and coordination.Though Roberts was able to dothe work, his physical handicaps were obviously such as to place him at a decideddisadvantage in competing with other (unhandicapped) employees and in meetingproduction quotas which were based on the output of the latter. Indeed, Roberts'output was only half of the assigned rate, for during the remaining 9 months of histenure he averaged only around five tuners a day, and this despite undisputed evi-dence that Roberts frequently worked during rest or break periods and during partof his lunch time.There was also testimony by Long that Rushton directed him to keep a good fileon Roberts' work record to reflect the progress and quality of his work; that in Junehe discussed with Rushton the matter of Roberts' performance; and that Rushtonhimself prepared a di aft of a warning notice which Long recopied in his own hand-writing and delivered to Roberts after warning him verbally that his work was notsatisfactory.The notice warned Roberts about the quality and rate of his produc-tion and informed him that "vast improvements must be made" by July 30, whenthe "situation" would be reviewed again.On August 5 Rushton prepared, and Long recopied and delivered, a furtherwarning whichagainrecited deficiencies in quality and rate of production and whichinformed Roberts he would be on trial until September 6. Long testified that some-time later he spoke to Rushton again about the fact that Roberts was not producingsatisfactorily and asked what was to be done about him.Rushton replied that hewould call Mr. Woods (a staff attorney), and when Long inquired later whetherRushton had further information, Rushton replied that he did not and that he"guessed they were afraid to fire [Roberts]."Long also testified that in the latter part of the summer Rushton directed him tohave Joe Hash (who was then making the final inspection) make an "extra good"inspection of Roberts' tuners and have him reject as many as he could, but not toletHash know why he was doing it. Long passed the orders on to Hash, and testi-fied that he had personal knowledge that Hash inspected the tuners of certain em-ployees more carefully than others, naming, in addition to new employees or train-ees,Roberts, Hobbs, and Girerd.The warnings continued.On September 6 Long placed in Roberts' file a memo-randum that he had conferred with Roberts and informed him his probation wouldbe extended for a few days.On December 12, Rushton delivered a memorandumwhich reviewed Roberts' record, which recited that no apparent attempt had beenmade at improvement, and which gave final warning that unless by January 10 heproduced a tuner in every 48 working minutes and improved the quality of hisworkmanship, he would be terminated.On January 10, Roberts was called toRushton's office where Rushton informed him his work was not satisfactory, that hewould be allowed no more time, and that he was through.The termination noticeassigned as the reason, "Unable to perform job duties satisfactorily."In the meantime, Long left Respondent's employ on September 30, but sometimebefore he left he informed two employees of Respondent's plan concerning Roberts.William Hobbs testified that Long informed him that Roberts would not "be with uslong" because he was there for only one purpose and that was for termination be-cause of his union activities and because of the suit which he had filed. June Query,Rushton's secretary, testified that Long informed her that Rushton had directed himto have Hash check Roberts' tuners more closely than others for the purpose ofrejecting as many as possible in order to lower his production rate.Query testifiedalso that in the fall and winter of 1963, Rushton frequently asked her to bring himRoberts' attendance card and that it was not his practice to check on such cardsexcept in cases where employees were absent or tardy a lot.Other evidence which bore significantly on Respondent's treatment of Roberts wasfurnished by the disparate treatment which it accorded to Earl Keller, Jr., anotherhandicapped employee who was hired in 1962 and who openly disclosed his anti-union sentiments by wearing a "Vote No"badge on the day before the election.Keller was afflicted by arthrogryposis,a congenital defect in the genes, which af-fected his muscles, his coordination, and his dexterity.Though the cause of hiscondition differed from that in Roberts'case, the effects on their respective condi-tions (and as outwardly manifested) were much the same.Keller was first assigned to the service department and put to repairing odd-balltuners, the same work which Roberts was assigned to on his last job.Keller testi-fied that when he was able to select all of a certain type of tuner to work on, he SARKES TARZIAN, INC.151could produce from 8 to 10 a day, but his overall average when he worked on allkinds of tuners was only some 4 or 5 a day.He could not remember that he wasassigned a quota, and he testified that after some 2 or 3 months he was transferredfrom that department into the testing department, where he did the same kind ofwork as a troubleshooter as Roberts formerly did when he was working in theUHF department.Finally there was testimony by Long that shortly before the hearing Rushtoncalled him at home to come to the office, where Rushton discussed with Long thelatter's anticipated appearance as a witness in this case.'Rushton referred to a"rumor going around" that Long had made a statement, and when Long made anevasive reply, Rushton continued, "You don't want to say anything to get yourselfin trouble or get me in trouble," and that Long should not "say anything."Longagain answered evasively, and Rushton proceeded to tell Long about a new processof cleaning tuners which the Company was developing and volunteered to let Long"in on it" so that he could use it himself after it was worked out.Rushton alsogave Long advice on where to get parts for his business, and then took him on atour of the plant where they visited with employees with whom Long had formerlyworked.Imake no findings herein on testimony by some of the General Counsel's wit-nesses concerning statements made by Curnel Nikirk, for I find him to be an em-ployee, not a supervisor.Respondent's case rested mainly on the testimony of Harry Rushton, who wasmanager of the service department at both of its locations (South Walnut Streetand East Hillside Drive).Rushton admitted some portions of Long's testimony(e.g., their discussions of Roberts' union activities), denied some of the more damn-ing portions (e.g., the reasons for bringing Roberts into the department; the makingof a record to support Roberts' termination), and failed to deny others (e.g., thecall toWoods and the result; the discussion of Long's anticipated appearance as awitness herein).Rushton testified that at the time of Roberts' transfer he needed four techniciansin his department; that two of the vacancies were filled by transfer and two fromoutside; and that Roberts came from quality control, whose manager, Al Gardner,informed him that Roberts was available.'Admitting that he told Long to keep agood file on Roberts, Rushton testified that the reason was that Long was complain-ing about the poor quality of Roberts' work and that he gave Long similar instruc-tions concerningWilliam Hobbs and Vic Girerd, of whom Long made similarcomplaints.Admitting that he later drafted the warning notice, Rushton testifiedhe did so because Long had trouble wording it properly because it was the firstwarning he had ever made out.Denying that he gave Long instructions to haveRoberts' work inspected any differently from that of other employees, Rushton ad-mitted he told Long to give special attention to Roberts' work and to others likehim whose work was unsatisfactory and who were having quality problems.Concerning Earl Keller, Rushton testified that he originally agreed to try Kellerout for 2 weeks to see whether he could perform the job of repairing odd-ball tun-ers and that Keller worked on nothing else. Some 2 weeks later Rushton discussedthematter further with England, assistant personnel manager, feeling that Kellermight be able to handle the job, and Keller's probationary period was extended tothe normal 90 days.After about 2 months, however, Rushton had a request fromthe production department for technicians and transferred Keller to it.At thattime he had reached no final conclusion on Keller's capabilities.He testified thatKeller produced at about the same rate as Roberts later produced, or possibly alittlemore.Keller returned to Rushton's department in January or February 1964,where he is now analyzing and troubleshooting tuners, but he is now working onthe Sarkes Tarzian brand, not on the odd-balls.3Long left Respondent's employ on September 30 to enter (or continue) his own busi-ness.Respondent's termination report stated the reason to be, "Requested to resign dueto conflicting business interests."4E.M. Sears, personnel manager, corroborated that testimony, testifying that Gardnerreported that Roberts' position could be adequately handled by an unskilled person andthat there was no need to have a technician doing that job. It was actually filled by awoman after Roberts' transfer at a rate of $1.28 as against Roberts' rate of $1.95 at thetime. 152DECISIONSOF NATIONAL LABOR RELATIONS BOARDThough testifying at first that he could not answer whether it was more difficultto work on odd-ball tuners than on Sarkes Tarzian's, Rushton admitted that theproduction quota on the former was 10 a day but on Sarkes Tarzian's it was an 18minimum.Admitting finally that the work on Sarkes Tarzian tuners was moresimple, Rushton testified that was because the equipment made it so and becausethe Company did not check its own product for quality but assumed it.Sears corroborated Rushton's testimony concerning the actual transfer of Robertsto the service department (see footnote4, supra),and testified that Rushton neverdiscussed with him any plan to transfer Roberts to the service department to termi-nate him.Sears testified further that at the time Roberts was discharged, therewere no jobs available for which he was qualified and that Roberts' former job inquality control had been abolished through areorganizationin the department.Respondent's witnesses also included Joseph Hash- (the inspector mentioned byLong), James Combs, who made inspections after Long left, and Gerald Trusler, aforeman who followed Long.All of them testified that there was no discrimina-tion as regarded the type of inspection which was made of Roberts' work and noinstruction to inspect his work any differently than of other employees who weredoing work of poor quality.However, Hash's testimony contained no mention ofLong's name and no denial that Long instructed him to make "an extra good" in-spectionof Roberts' work.Further testimony by Hash and Combs concerning the quality of Roberts' workbordered on the fantastic.Thus Hash testified that he rejected80 percentofRoberts' tuners as against10 percentin the case of qualified technicians.Combsin turn described the quality of Roberts' work as "brutal" and testified that he re-jected from 60 to 70 and up to 80 percent of it.Though much of that almost in-credible record of incompetence was being made during Trusler's tenure as fore-man, Trusler testified that he never recommended that Roberts be transferred to aneasier job or that he be put on less complicated work which he could handle better.B. Concluding findingsIt is plainly apparent from the foregoing summary of the evidence that if Long'stestimony is credited, this case represents one of those rare instances where directproof of a discriminatory motive was presented.Cf.N.L.R.B. v. Southland Manu-facturing Company,201 F. 2d 244, 245-246 (C.A. 4) and cases there cited.Wetherefore turn immediately to the issue of Long's credibility, which Respondent at-tacks on the ground that his propensity for lying was demonstrated by the following:1.Long represented in his application for employment that he received an honor-able discharge from the Navy, whereas he in fact received an "undesirable" dis-charge.2.When interviewed by Respondent's counsel on Friday before the hearing, Longdenied he had been instructed to discriminatorily inspect Roberts' work or to directsomeone else to do so.Admitting that he was lying at the time, Long testified thathe was not then under oath.3.Asserted bias by Long against the Company because he operated a competingor conflicting business and because his resignation had been requested for thatreason.See footnote3, supra.Though those matters are plainly relevant for consideration, they are heavily out-weighed by other facts in the record which support and corroborate Long and whichrequire instead the rejection of Rushton's conflicting testimony.First to be noted is that Rushton failed to deny significant portions of Long'stestimony, such as his report to Long concerning his call to Woods and his moredamning attempts to influence Long's testimony.Secondly, undenied testimony byHobbs and Query corroborated Long by establishing that Long told each of themof the part he was playing as Roberts' supervisor and on Rushton's orders to effectRoberts' termination.Furthermore, their testimony refutes the claim of bias, be-cause Long's statements were made to thembefore his resignation was requestedand thus before the occasion for his alleged animus arose. Indeed, Long's state-ments when made were against his interest as a supervisor who might be held ac-countable for his own conduct in the matter.It is also to be noted that Rushton's testimony was implausible and inconsistentin certain respects.Thus after first disclaiming knowledge whether the work onodd-ball tuners was more difficult than on Sarkes Tarzian's, Rushton admitted thatwork on the latter was more simple.And though disclaiming knowledge again SARKES TARZIAN, INC.153whether a less competent person could perform acceptably on Respondent's product,itwas to the latter that Rushton assigned Keller upon his return to the department.The comparable physical conditions and performances of Keller and Roberts sug-gests no reason why Roberts could not also have performed acceptably on Respond-ent's brand from the time of his transfer to Rushton's department, and Rushtonadmitted that it was he or Long who made the decisions as to whether a given em-ployee should work on odd-balls or on the Company's brand.Aside from the foregoing the record as a whole supports Long's testimony for itcontains additional indicia of discriminatory motivation.The prime example wasthe disparate treatment which Respondent accorded to Keller, whose condition andwhose situation generally were comparable with Roberts' save in the single cir-cumstances that Keller was openly against the Union while Roberts was openly forit.Keller, who was placed initially on the same kind of job to which Roberts wasfinally assigned and whose performance on that job was comparable with Roberts',was transferred to the same kind of easier job on which Roberts had performed ac-ceptably.Shortly after the election and the institution of the libel suit, however,Roberts was transferred from the easier job to the harder one, on which Keller'sperformance plainly served as the basis of Rushton's knowledge that Roberts wouldbe unable to do the job properly.Then for some 9 months, while Rushton patientlycompiled a record, Roberts was permitted to continue on a job where he consist-ently produced only half of the assigned quota and where his performance was sofantastically poor that the inspectors were rejecting up to 80 percent of his work.'Yet from the evidence of Roberts' prior performance and from its experience withand treatment of Keller, Respondent well knew there was work available whichRoberts could perform acceptably.For the foregoing reasons I credit Long's testimony, and I find here the directproof of a discriminatory motive which is so rarely obtainable in unfair labor prac-tice cases.N.L.R.B. v. Southland Manufacturing Company, supra.As I reject Rush-ton's testimony to the extent it conflicts with Long's, I find that Respondent's evi-dence wholly failed to support its defense that Roberts' low production and poorquality work were the sole reasons for his discharge.Though there was no sub-stantial issue as to the character of Roberts' performance on his last job (the pointto which much of Respondent's evidence was directed), Long's testimony and theother evidence established that that was only pretext and that Rushton deliberatelyfabricated a record against Roberts to screen Respondent's plan to eliminate an ad-herent of the Union who had also joined as party plaintiff in the libel action againstit.Evidence concerning the abolishing of Roberts' former job and of the un-availability of other work which he was qualified to perform was wide of the markin the light of the direct proof of discriminatory motivation.Furthermore, on thelatter score, Respondent's contentions were plainly refuted by its retention of Keller,whose seniority was far short of Roberts'.I therefore conclude and find, on the basis of the entire evidence, that Respond-ent discharged Roberts because of his union membership and activities and be-cause of his participation with other employees and with union representatives inthe filing of the libel suit, the taking of which action was itself a protected con-certed activity.Salt River Valley Water Users' Association v. N.L.R.B.,206 F. 2d325, 328 (C.A. 9) (and cases there cited), enfg. 99 NLRB 849. By said conductRespondent engaged in discrimination within the meaning of Section 8(a)(3) andthereby engaged in unfair labor practices proscribed by Section 8(a)(3) and (1)of the Act.I conclude and find further that Respondent engaged in interference, restraint, andcoercion within themeaningof Section 8(a)(1) by the conduct of Long and Rush-ton in fabricating a pretext for Roberts' discharge by (a) requiring that Robertsperform work at a production rate which they well knew he was physically inca-pable of attaining and (b) attempting to build and building an adverse employmentrecord against Roberts,consisting of written and oral warnings and placing andkeeping him on probation. I find, however, that the General Counsel did not5 The only explanation which the record suggests for those incredible circumstances wassupplied by Long's testimony concerning Rushton's report back to him after the call toStaff Count,elWoods that Rushton believed the Company was afraid to fire Roberts. Ofcourse, the filing of the libel action and Roberts' open adherence to the Union wouldplainly have given it pause in that regard 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDestablish by a preponderance of the evidence the complaint allegations that Re-spondent directed inspectors todisparatelyrejectRoberts' work, that Roberts' workwas in fact disparately rejected, or that Roberts' attendance records were dispar-ately checked.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, I shallrecommend that it cease and desist therefrom and that it take certain affirmativeaction which is conventionally ordered in such cases, as provided in the Recom-mended Order below, which I find necessary to remedy and to remove the effectsof the unfair labor practices and to effectuate the policies of the Act.For reasonswhich are stated inConsolidated Industries,108NLRB 60, 61, and cases therecited, I shall recommend a broad cease-and-desist order.I shall recommend that Roberts be offered reinstatement to a job and to work ofthe types which he performed prior to his transfer on April 8, 1963, or the sub-stantial equivalent thereof.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, Respondent engaged in unfair labor prac-tices proscribed by Section 8 (a)( I) of the Act.2.By discharging John Roberts on January 10, 1964, because of his union mem-bership and activities and because of his participation with other employees andwith union representatives in the filing of the libel suit against it, Respondent en-gaged in discrimination to discourage membership in the Union, thereby engagingin the unfair labor practices proscribed by Section 8(a)(3) and (1) of the Act.3.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law and the entire record,and pursuant to Section 10(c) of the Act, I recommend that the Respondent, SarkesTarzian, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in International Brotherhood of Electrical Work-ers,AFL-CIO, Local Union 1424, or any other organization of its employees, bydischarging or in any other manner discriminating against employees in regard totheir hire or tenure of employment or any term or condition of employment.(b)Requiring that employees perform work at a production rate which it knowsthey are physically incapable of attaining, and building or attempting to build anadverse employment record against them to be used as a pretext for discharge.(c) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form, join, or assist said Inter-national Brotherhood of Electrical Workers, AFL-CIO, Local Union 1424, or anyother labor organization, to bargain collectively through representatives of theirown choosing, or to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from any or all of suchactivities.2.Take the following affirmative action:(a)Offer to John Roberts immediate and full reinstatement to a job and towork of the types which he performed prior to his transfer on April 8, 1963, or thesubstantial equivalent thereof, without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of pay which he may have suffered bypayment to him of a sum of money equal to that which he would normally haveearned from January 10, 1964, to the date of the offer of reinstatement less his netearnings during said period.(Crossett Lumber Company,8NLRB 440), saidbackpay to be computed on a quarterly basis in the manner established by theBoard in F.W. Woolworth Company,90 NLRB 289, together with interest thereonat the rate of 6 percent per annum.Isis Plumbing & Heating Co.,138 NLRB 716.(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under this Recommended Order. SARKES TARZIAN, INC.155(c) Post in its offices at Bloomington,Indiana, copies of the attached noticemarked "Appendix A."'Copies of said notice, to be furnished by the RegionalDirector for Region 25, shall, after being signed by Respondent's representative, beposted by Respondent immediately upon receipt thereof and maintained by it for 60consecutive days thereafter in conspicuous places, including all places where noticesto employees ale customarily posted. Reasonable steps shall be taken by Respond-ent to insure that said notices are not altered,defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 25, in writing, within 20 days fromthe date of the receipt of this Decision,what steps Respondent has taken to complyherewith:0In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice. In the further event that the Board's Order be enforcedby a decree of a United State Court of Appeals,the words"a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words"a Decisionand Order."IIn the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read:"Notify said Regional Director,Inwriting,within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith "APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act,we hereby notify you that:WE WILL NOT discourage membership in International Brotherhood of Elec-tricalWorkers,AFL-CIO,Local Union 1424,or in any other labor organiza-tion, by discharging employees or in any other manner discriminating in regardto their hire or tenure of employment or any term or condition of employment.WE WILL NOT fabricate a pretext for discharging employees by requiring thatthey perform woik at a production rate which we know they are physically in-capable of attaining or by attempting to build and building an adverse employ-ment record against employees.WE WILL NOT in any other manner interfere with,restrain,or coerce em-ployees in the exercise of their right to self-organization,to form, join, orassist said International Brotherhood of Electrical Workers, AFL-CIO, LocalUnion 1424,or any other labor organization,to bargain collectively throughrepresentatives of their own choosing,or to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection or torefrain from any or all such activitiesWE WILL offer to John Roberts immediate and full reinstatement to a joband to work of the types which he performed prior to his transfer on April 8,1963, or the substantial equivalent thereof, without prejudice to his seniority orother rights and privileges,and make him whole for any loss of pay he mayhave suffered as a result of our discrimination against him.All our employees are flce to become or remain, or to refrain from becoming orremaining,members of the above-named or any other labor organization.SARKES TARZIAN, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE-We will notify the above-named employee if presently serving in theAimed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 614 ISTACenter, 150West Market Street,Indianapolis,Indiana,Telephone No. Melrose3-8921, if they have any question concerning this notice or compliance with itsprovisions.